          Case 3:20-cv-04362-VC Document 18 Filed 10/02/20 Page 1 of 5




 1
     Steven W. Ritcheson (SBN 174062)
     INSIGHT, PLC
 2   578 Washington Blvd. #503
 3   Marina del Rey, CA 90292
     (T) 818-744-8714
 4   (F): 818-337-0383
 5   swritcheson@insightplc.com

 6 Isaac Rabicoff
   (Pro Hac Vice admission to be filed)
 7
   RABICOFF LAW LLC
 8 73 W Monroe St
   Chicago, IL 60603
 9
   773-669-4590
10 isaac@rabilaw.com

11 Counsel for Plaintiff
     Hydro Net LLC
12

13

14                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
15                         SAN FRANCISCO DIVISION
16

17   HYDRO NET LLC,                       Case No. 3:20-cv-04362-VC
18
                         Plaintiff,       REQUEST TO CONTINUE CASE
19                                        MANAGEMENT CONFERENCE [Civ.
20         v.                             L.R. 6-2]
21   CELLPHONE-MATE, INC.,
22
                         Defendant.
23

24

25

26

27

28
                                             -1-
                    REQUEST AND [PROPOSED] ORDER FOR CONTINUANCE OF CMC
           Case 3:20-cv-04362-VC Document 18 Filed 10/02/20 Page 2 of 5




 1
                       REQUEST BY PLAINTIFF HYDRO NET LLC

 2
           1.     Plaintiff Hydro Net LLC hereby requests a continuance of the October 7,
 3
     2020 Case Management Conference, to November 9, 2020.
 4
           2.     Plaintiff has served Defendant Cell-Phone Mate, Inc., but defendant has
 5
     not appeared and is therefore in default. (See Exhibit A, filed herewith.) Plaintiff is in
 6
     the process of attempting to contact defendant in order to determine whether this
 7
     default was intentional. Plaintiff requests that the Case Management Conference and
 8
     deadline for submission of the Case Management Conference Statement be continued.
 9
           3.     The requested change will not alter any other date of any event or any
10
     deadline already fixed by Court order, other than the Case Management Conference
11
     date and Case Management Statement deadline.
12
           4.     In accordance with Local Rule 6-2, a declaration in support of this
13
     stipulation, including information about any prior extensions, and the justification for
14
     this request, is provided below.
15
           5.     A proposed order is provided below.
16
     Dated: October 1, 2020                     Respectfully submitted,
17

18                                             By: /s/ Steven W. Ritcheson
19                                                 Steven W. Ritcheson (SBN 174062)
                                                   INSIGHT, PLC
20

21                                                  Isaac Rabicoff
                                                    (Pro Hac Vice admission to be filed)
22                                                  RABICOFF LAW LLC
23                                                  73 W Monroe St
                                                    Chicago, IL 60603
24                                                  773-669-4590
25                                                  isaac@rabilaw.com

26                                                  Counsel for Plaintiff
27                                                  Hydro Net LLC

28
                                              -2-
                     REQUEST AND [PROPOSED] ORDER FOR CONTINUANCE OF CMC
         Case 3:20-cv-04362-VC Document 18 Filed 10/02/20 Page 3 of 5




 1                           CERTIFICATE OF SERVICE
 2        The undersigned hereby certifies that all counsel of record who are deemed to
 3 have consented to electronic service are being served with a copy of this document

 4 via the Court’s CM/ECF system on October 1, 2020.

 5                                              /s/ Steven W. Ritcheson
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -3-
                   REQUEST AND [PROPOSED] ORDER FOR CONTINUANCE OF CMC
         Case 3:20-cv-04362-VC Document 18 Filed 10/02/20 Page 4 of 5




 1          I, Steven W. Ritcheson, declare as follows, pursuant to Civ. L.R. 6-2:
 2          1.      I am a counsel of record in this action for Plaintiff. I am a member of
 3
      the Bar of the State of California and of this Court. I have personal knowledge of
 4
      the matters stated in this declaration and would testify truthfully to them if called
 5
      upon to do so.
 6          2.      I submit this declaration in support of Plaintiff’s REQUEST FOR
 7
      CONTINUANCE OF CASE MANAGEMENT CONFERENCE.
 8
            3.      This the first request for continuance of the Case Management
 9
      Conference.
10
            4.      Plaintiff requests a continuance of the Case Management Conference
11
      to November 9, 2020, and a corresponding extension of time to file the case
12
      management statement, because Defendant has not appeared and answered the
13
      Complaint yet.
14
            5.      The requested continuance of the Case Management Conference will
15
      only affect the deadline to submit the Case Management Statement. No other
16
      deadlines will be impacted.
17
            I declare under penalty of perjury under the laws of the United States of
18
      America that the foregoing is true and correct.
19

20

21   Dated: October 1, 2020                       /s/ Steven W. Ritcheson
22

23

24

25

26

27

28
                                              -4-
                     REQUEST AND [PROPOSED] ORDER FOR CONTINUANCE OF CMC
Case 3:20-cv-04362-VC Document 18 Filed 10/02/20 Page 5 of 5
